Citation Nr: 0941539	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-29 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for a chronic lumbar strain.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1973 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision of the 
Columbia, South Carolina Office (RO) of the Department of 
Veterans Affairs (VA) that denied the Veteran's claim for an 
increased rating his service-connected chronic lumbar strain.

In February 2003, the RO issued a decision finding that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a left hip disability.  In 
July 2007, the Veteran wrote that he was satisfied with the 
decisions on this claim, and wanted to withdraw his appeal.  
Hence this issue is no longer before the Board.  38 C.F.R. 
§ 20.204 (2009).

The question of entitlement to a total rating for 
compensation purposes (TDIU) based on individual 
unemployability are remanded to the RO via the Appeals 
Management Center and are discussed in the REMAND section of 
this decision.



FINDINGS OF FACT

1.  Throughout the course of this appeal, the Veteran's 
service connected low back disability, characterized as 
chronic lumbar strain, has been manifested by subjective 
complaints of pain with lumbar flexion range of motion 
limited to 45 degrees without ankylosis.

2.  The neurologic manifestations of the lumbar strain 
consist of mild incomplete paralysis of the left and right 
sciatic nerves.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
orthopedic manifestations of chronic lumbar strain have not 
been met.  38 U.S.C.A. § 1155 (West 2002); §§ 4.10, 4.40, 
4.45, 4.71a, 4.124a, Diagnostic Codes (DCs) 5237, 8520 
(2009).

2.  The criteria for a separate 10 percent rating for 
incomplete paralysis of the left sciatic nerve have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2009).

3.  The criteria for a separate 10 percent rating for 
incomplete paralysis of the right sciatic nerve have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 
8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Veteran was provided with VCAA notice in a December 2005 
letter.  This letter notified the Veteran of what evidence 
was required to substantiate his claim for an increased 
disability evaluation for his chronic lumbar strain.  This 
letter also informed him of what evidence VA would obtain, 
what evidence he was expected to provide, and of what 
assistance the VA could provide the Veteran in obtaining 
evidence from other agencies.  Finally, the letter notified 
the Veteran that he may submit any evidence that his service 
connected disability increased in severity.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has substantiated his status as a veteran.  The 
second and third elements had been substantiated when service 
connection was granted for his chronic lumbar strain.  The 
remaining elements of Dingess notice were provided in the 
August 2006 statement of the case (SOC).  The SOC could not 
provide VCAA compliant notice.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  It should, however, have served to 
inform a reasonable person of what was needed.  The Veteran 
had years after the notice to submit additional evidence, 
argument and to request a hearing.  Hence, he had a 
meaningful opportunity to participate.

The United States Court for Veterans Appeals (veteran's court 
or court) had held that at a minimum, adequate VCAA notice in 
an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements (contained in the 
veteran's court's decision) were not disturbed by the Federal 
Circuit's decision. 

The December 2005 VCAA letter notified the Veteran that 
medical or lay evidence could be submitted to substantiate 
his claim and provided specific examples.  The letter stated 
that such evidence should describe the nature, severity and 
duration of his symptoms or the impact of the condition on 
his employment.  It also notified the Veteran that he may 
submit statements from his current or former employers.  This 
notice was provided to the Veteran prior to the initial 
adjudication of his claim.

The August 2006 SOC also provided notice with regard to the 
remaining elements outlined in Vazquez-Flores.  The SOC could 
not provide VCAA compliant notice. Mayfield v. Nicholson, 
supra.  As discussed above, this notice should have put the 
Veteran on notice as to what was required and the Veteran had 
a meaningful opportunity to participate in the adjudication 
of the claim after the notice was provided.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate a claim.  
38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to 
assist contemplates that VA will help a claimant obtain 
records relevant to his claim(s), whether or not the records 
are in Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, VA 
treatment records and Social Security Administration (SSA) 
records have been obtained.  The Veteran has been afforded VA 
orthopedic and nerve examination and sufficient medical 
opinion have been obtained. 

Although the Veteran's representative appears to contend that 
the December 2005 examination was inadequate because the 
examiner was not able to review the Veteran's claims file 
prior to rendering his opinion, the examination report 
indicates that the examiner was able to review the prior 
compensation and pension examinations in the electronic 
medical record and considered an accurate history related by 
the Veteran.  Examinations are to be conducted with 
consideration of the history of the disability.  38 C.F.R. 
§ 4.1.  There is no requirement that a claims folder be 
reviewed in conjunction with the examination, provided the 
examiner took into account the relevant history.  Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).  In the instant 
case, the examiner took into account the Veteran's current 
complaints, the electronic treatment records, the Veteran's 
reports of his history and symptoms, and the result of his 
physical examination.  The examination, therefore took into 
account the history of the disability.  

The Veteran has argued that the examination was inadequate 
because it was conducted by a student.  The examination 
report, however, shows that it was conducted by a medical 
doctor.  The Veteran also argued for a neurologic 
examination.  This was conducted.

As there is no indication from either the Veteran or his 
representative that there is any outstanding pertinent 
medical evidence, the Board may proceed with consideration of 
the Veteran's claim.

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield,  21 Vet. 
App. 505 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 
4.21(2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note 2.

A chronic lumbar spine strain is to be evaluated under the 
general rating formula for rating diseases and injuries of 
the spine.  38 C.F.R. § 4.71a, DC 5237.  A 40 percent 
evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine and a 100 percent evaluation 
is warranted for ankylosis of the entire spine.  38 C.F.R. § 
4.71a, DC 5237.

The Veteran's chronic lumbar strain also implicates the 
diagnostic code for paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of the 
sciatic nerve warrants an 80 percent evaluation; with 
complete paralysis of the sciatic nerve, the foot dangles and 
drops, no active movement of the muscles below the knee is 
possible, and flexion of the knee is weakened or (very 
rarely) lost.  Incomplete paralysis of the sciatic nerve 
warrants a 60 percent evaluation if it is severe with marked 
muscular dystrophy, a 40 percent evaluation if it is 
moderately severe, a 20 percent evaluation if it is moderate 
or a 10 percent evaluation if it is mild.  Id.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral the rating should include the application of 
the bilateral factor.  38 C.F.R. § 4.124a.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran complained of back pain in an August 2005 VA 
treatment note.  He stated that the ibuprofen helps with the 
pain but requested that something stronger be prescribed.

A December 2005 VA orthopedic examination reflected the 
Veteran's complaints of low back pain that radiated down both 
his hips and into his right leg.  He reported taking 
Ibuprofen and Naprosyn which provided him some relief.  He 
reported wearing a neck brace daily and that his ability to 
walk, engage in recreational activities and his ability to 
sleep had been impaired.  Aggravating factors included 
prolonged standing, sitting, lifting and bending and he 
denied any episodes of doctor prescribed bedrest within the 
past 12 months.  He reported that his back pain may last for 
weeks during flare-ups but that the pain never really 
subsided.  

Physical examination conducted during the December 2005 VA 
orthopedic examination revealed that the Veteran's lower 
lumbar midline was tender to palpitation and that there was 
some guarding with muscle spasms in the lower paraspinal 
region.  Straight leg raise resulted in some back pain.  
Neuromotor examination revealed symmetrical strength in the 
L4-5 and S1 distribution and grossly intact light touch 
sensation.  His gait was noted to antalgic and wide-based.  
Flexion range of motion was noted to be from zero to 45 
degrees with pain, right and left lateral flexion was to 15 
degrees with pain, and bilateral rotation was to 20 degrees 
with pain.  

Repetitive use caused no further range of motion loss.  
Following this examination, diagnoses of multi-level 
degenerative disc disease and spinal stenosis were made.  The 
examiner noted that the Veteran's claims file was not 
available but that he was able to review the Veteran's 
previous compensation and pension examinations in the 
electronic medical record.

On VA examination of the hips in June 2007, the examiner 
opined that the Veteran had sciatic pain radiating from the 
low back to the buttocks.  He elaborated that the pain was 
sciatica was a result of the lumbar degenerative disc 
disease.

A June 2007 VA peripheral nerves examination reflected the 
Veteran's complaints of back pain that radiated into his 
legs, arms and hands.  He did not report a specific 
distribution of pain or weakness.  Physical examination 
revealed normal upper extremity muscle mass, tone and 
strength.  Primary sensation testing revealed a lack of 
ability to feel the monofilament in the hand or arm but the 
Veteran was able to manipulate a coin readily and easily. 

 Bilateral lower extremity knee jerk was 1+ and monofilament 
light touch demonstrated a high stocking pattern of 
diminished sensation including vibration.  Following this 
examination and a review of the Veteran's claims file, 
diagnoses of upper extremity questionable sensory neuropathy 
in the median and ulnar nerves and lower extremity decreased 
primary sensation in the sciatic and sural nerves were made.  
The examiner noted these conditions were consistent with the 
Veteran's history of diabetes mellitus and did not reflect 
radiculopathy in connection with a spine disease.


Analysis

A rating in excess of 40 percent for a chronic lumbar strain 
on the basis of its orthopedic manifestations would require 
unfavorable ankylosis of the entire thoracolumbar spine.  The 
December 2005 VA examination revealed significant lumbar 
range of motion without evidence of ankylosis and subsequent 
treatment records are negative for such findings or 
complaints.  Similarly, the June 2007 examinations yielded no 
evidence of ankylosis.  See 38 C.F.R. § 4.71a, DC 5237.  In 
addition, as the 40 percent rating is the maximum for 
limitation of motion and a higher rating would require 
ankylosis, a higher rating could not be provided on the basis 
of the functional factors outlined in 38 C.F.R. §§ 4.40, 
4.45.  Johnston v. Brown, supra.

The Veteran has contended that his disability should be 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
intervertebral disc disease.  That diagnostic code, however, 
was replaced, effective September 26, 2003.  68 Fed. Reg. 
51,456-7 (Aug. 27, 2003).  Diagnostic Code 5293 was not in 
effect at any time during the course of this appeal.

Effective September 23, 2002, the provisions of Diagnostic 
Code 5293 were altered so that intervertebral disc syndrome 
(preoperatively or postoperatively) was evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least one week, but less than 2 weeks, during the past 12 
months a 10 percent rating will be assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted. Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  The 
2003 changes retained these rating criteria but placed them 
in a Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes and renumbered the diagnostic code 
for intervertebral disc syndrome to Diagnostic Code 5243.  
The intermediate version of Diagnostic Code 5293 was also not 
in effect at any time during the course of this appeal.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an incapacitating episode 
is defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  The 
Veteran's statements, the treatment records and the 
examination reports disclose no periods of physician 
prescribed bed rest.  The Veteran's disability would, 
therefore be rated under VA's General Formula for rating 
disabilities of the back and on the basis of its neurologic 
effects, i.e., the same criteria would apply whether the 
disability is viewed as lumbar strain or intervertebral disc 
syndrome.

A remaining question is whether separate disability 
evaluations are warranted for neurologic impairment.  The 
June 2007 hip examiner found that the Veteran had sciatic 
pain radiating from the back to the buttocks.  The examiner 
found this to be a manifestation of the intervertebral disc 
disease.  The manifestations of the Veteran's disability are 
wholly sensory, i.e. pain.  When the manifestations are 
wholly sensory, the rating is for mild or at most moderate 
incomplete paralysis of the affected nerve.  38 C.F.R. 
§ 4.124a (note preceding Diagnostic Code 8510) (2009).

The June 2007 VA peripheral nerve examiner attributed lower 
extremity nerve impairments to the Veteran's non-service 
connected diabetes mellitus and determined that his symptoms 
were not radiculopathy attributable to his service-connected 
chronic lumbar strain.  Hence, the Veteran's service 
connected disability is limited to the level of the buttocks.  
The Board concludes, therefore, that a rating for mild 
incomplete paralysis of the sciatic nerve on each side is 
warranted, but the criteria for a moderate rating are not met 
or approximated.  38 C.F.R. §§ 4.7, 4.21.  Accordingly, 
separate 10 percent ratings are granted for mild incomplete 
paralysis of the left and right sciatic nerves.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell, supra.  Although the Board 
may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.   Barringer, supra.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's chronic lumbar strain primarily manifested by 
subjective complaints of pain with objective limitation of 
lumbar range of motion.  As discussed above, the rating 
criteria contemplate these impairments.  Hence, referral for 
consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for chronic lumbar strain, on the basis of its orthopedic 
manifestations, is denied.

Entitlement to a 10 percent rating for incomplete paralysis 
of the left sciatic nerve is granted.

Entitlement to a 10 percent rating for incomplete paralysis 
of the right sciatic nerve is granted.


REMAND

The Court has held that TDIU is an element of all increased 
rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16.  

The Veteran has claimed that he is unable to work due to his 
back condition.  He has been found to be unemployable and is 
in receipt of SSA benefits.  However, he was awarded these 
benefits in a November 2003 decision based upon his diagnosed 
diabetes mellitus and essential hypertension, conditions for 
which he is not service-connected.  He reported having a high 
school education and previously working as a forklift 
operator, school bus driver, welder and janitor in his SSA 
benefit application.  The record raises the question of 
entitlement to TDIU.

The Court has held that in the case of a claim for total 
rating based on individual unemployability, the duty to 
assist requires that VA obtainin an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a) (2009).  The current record does not 
contain such an opinion.

The Veteran does not currently meet the percentage 
requirements for TDIU.  38 C.F.R. §§ 4.16(a), 4.25 (2009).  
The Board is precluded from granting TDIU in the first 
instance on an extraschedular basis.  Bowling v. Principi, 15 
Vet. App. 1 (2001).  

Accordingly, this case is REMANDED for the following:

1.  Afford the Veteran an examination to 
determine whether his service connected 
disabilities preclude all gainful 
employment for which his education and 
occupational experience would other was 
qualify him.  The examiner should review 
the claims folder, including a copy of 
this remand and note such review in the 
examination report or in an addendum.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the Veteran's service connected 
back disability with associated 
incomplete paralysis of the sciatic 
nerves, would preclude gainful employment 
for which he would otherwise be 
qualified.

The examiner must provide a rationale for 
this opinion that takes into account the 
Veteran's statements.

2.  If the evidence indicates that the 
service connected disabilities render the 
Veteran unemployable, refer the case to 
VA's Director of Compensation and Pension 
for an opinion in accordance with 
38 C.F.R. § 4.16(b) (2009).

3.  If the claim remains denied, issue a 
supplemental statement of the case.  Then 
return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


